359 So.2d 584 (1978)
Dan Allen FRY, Appellant,
v.
STATE of Florida, Appellee.
No. 77-2040.
District Court of Appeal of Florida, Second District.
June 14, 1978.
Jack O. Johnson, Public Defender, Bartow, and Wayne Chalu, Asst. Public Defender, Tampa, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Richard G. Pippinger, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Appellant pled guilty and was given an enhanced sentence as an habitual felony offender under Section 775.084, Florida Statutes (1977). As the basis for the enhanced sentence, the court made only a generalized reference to appellant's bad record which was apparently set forth in the PSI.
Admittedly, Section 775.084(3)(c) does not require the contents of the PSI to be proved through testimony in the traditional way. Nevertheless, Section 775.084(3)(d) envisions that the court set forth findings which are the basis for the imposition of the enhanced sentence in order that the sentence may be the subject of appellate review. In this case the court failed to specify the evidence upon which it relied to justify the enhanced sentence. See Grimmett v. State, 357 So.2d 461 (Fla. 2d DCA, filed April 12, 1978).
The judgment is affirmed but the sentence is hereby vacated. The case is remanded for the imposition of a new sentence.
GRIMES, Acting C.J., and OTT and DANAHY, JJ., concur.